NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

DEFENSE DISTR[BUTED, SECOND
AMENDMENT FOUNDATION, INC.,
FIREARMS POLICY COALITION, INC.,

FlREARMS POLICY FOUNDATION, Civ. No. 19-4753
CALGUNS FOUNDATION, CALIFORNIA
ASSOCIATION OF FEDERAL : MEMORANDUM ORDER
FIREARMS LICENSEES, and BRANDON
COMBS,

Plaintiffs,

V.

GURB[R GREWAL, ATTORNEY
GENERAL Of the STATE of NEW JERSEY,

Defendant.

 

THOMPSON U.S.D.J.

 

IT APPEARING that Plaintiffs seek to enjoin Defendant Gurbir Grewal, Attomey
General of New Jersey, from enforcing N.J.S.A. § 2C:39-9(l)(2) (ECF No. 17); and it further

APPEARING that on March 7, 2019, the Court stayed all proceedings in this action until
the action in the Westem District of Texas (Civii Docket No. 18-637) is resolved and no other
motions and/or appeals are viable (ECF No. 26); and it further

APPEARING that on April 1, 2019, Plaintiffs appealed the Court’s Order Staying all
proceedings until the action in the Westem District of Texas (Civil Docket No. 18-637) is

resolved and no other motions and/or appeals are viable (ECF No. 28); and it further

APPEARING that Plaintiffs now request an injunction pending appeal to “enjoin the
same conduct that the Plaintiffs’ motion for a preliminary injunction seeks to enjoin” (Pls.’ Br.
Supp. Mot. Inj. at 2, ECF No. 31-1); and it further

APPEAR]NG that the action in the Westem District of Texas is not resolved as a Motion
to Amend Judgment remains pending (see Civil Docket No. 18-637, ECF No. 102); and it further

APPEAR]NG that Plaintiffs waive oral argument in regard to their request for an
injunction pending appealq(:__PI,s.’ Mot. Inj. ‘l[ 5, ECF No. 31);

IT IS on this i'da/y;f April, 2019,

ORDERED that Plaintiffs’ Motion for Injunction Pending Appeal (ECF No. 31) is

DENIED.

 
    
 

ANNE E. THOMPSON, U.S.D.J.

